DETAILED ACTION
The amendment dated 6/22/21 has been entered.
Election/Restrictions
Newly submitted claims 97 and 99 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species of composition:
Composition or kit including container and activated carbon pod having water soluble film(i.e. pre-use). Claim 1, 3-6, 35, 37 and 96 are directed to--or are generic to- this species.
Composition or kit including used pharmaceuticals and aqueous liquid (i.e. after use). New claims 97 and 99 are directed to this species.

The species are independent or distinct because they include different features, different states of matter, and have distinct properties. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 97 and 99 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
Claims 1, 3-6, 35, 37, and 96 are interpreted as composition/kit [for disposing].
Claims 38-42 and 98 are interpreted as method of use [of composition/kit].
Claims 68-70 are interpreted as method of manufacture/assembling [composition/kit].

Response to Arguments
The amendment of claim 1 and applicant’s arguments with regards to Fowler in view of Witter as applied to amended claims 1, 3-6, 35, 37, and 96 are persuasive.
Nonetheless, Applicant’s arguments (page 7—first full paragraph, reproduced below, emphasis added) deserve note. 
“	As such, elements of the claim include blister pack comprising one or more sealed compartments each containing a pharmaceutical composition comprising an active pharmaceutical ingredient and a pharmacological agent activity mitigation component, wherein the blister pack and the pharmacological agent activity mitigation component are present in a container. Accordingly, the claim is directed to a composition that results from use, e.g., from disposal of the blister pack and any unused pharmaceutical compositions thereof. Claim 38 is amended in an analogous manner.”
Applicant suggests (underlined portion) a new interpretation of the claim that is not consistent with the dependent claims. Claim 37, for example, requires the blister pack to have a water-soluble component. Applicant’s disclosure plainly teaches the blister pack to dissolve upon use and release the pharmaceuticals, thus no “blister pack” would 

With regards to Fowler and Wittwer as applied to process claim 38: Applicant argues that one would not be motivated to dispose of the blister pack of Witter using the method steps of Fowler because the blister pack per se of Witter amounts to packaging which does not need disposal. This is not persuasive: Examiner finds that (a) the blister pack of Wittwer is analogous to the inert portions of the tape or patch described by Fowler, Fowler plainly describes disposing of these inert portions along with the active components.  Moreover, Examiner finds that (b) Wittwer suggests the blister pack per se includes a consumable portion of packaging  to be torn off and administered with the pharmaceutical component within; in the same way a gelatin capsule containing pharmaceutical is administered to the patient—and disposed of using the known method of Fowler.
With regards to Schestopol in view of Fowler and Wittwer as applied to composition/kit claim 1 and the method of manufacture of claim 68: Examiner maintains that one of ordinary skill in the art would have been motivated to place a blister pack in the container of Schestepol since Schestepol  teaches the positioning together the “pills, tablets, capsules, patches or other drug formulations” and mitigation component in a container. Examiner maintains that the container contemplated by Schestopol in ¶0027 is a container used to distribute, sell, and/or dispense the medication. Schestopol--¶0028—describes an additional  (disposal) container “medicament containers that 
With regards to claims 4 and 96: Applicant argues that the Fowler pouch does not anticipate the “pod…encased in a polymeric film”. Examiner again notes that Applicant equates pod to pouch (page 11 line 16) and there is no disclosure –or claims- of tight enclosure. Fowler plainly describes “pouch materials of interest include polymeric materials, e.g., which are formed into a film or sheet” and the not free-flowing carbon (col. 5 line 15)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 35, 37, 96,   68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schestepol US Patent Application Publication 2018/0001357  in view of Wittwer US Patent Number 4,738,817 and Fowler et al. US Patent Number 8,979,724
With regards to composition or kit claim 1:
Schestepol describes a pharmaceutical composition (¶0027) container (¶0027) and mitigation component (¶0027).
Schestepol lacks the adsorbing agent. Fowler describes a process including positioning a pharmaceutical, mitigation component including adsorbing agent (e.g. carbon—abstract) and container 110. Fowler describes the adsorbing agent is advantageous because it deactivates the pharmaceutical on contact.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Schestepol process to have the adsorbing agent as claimed. Since Schestepol already teaches the mitigation component within the container, it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have the absorbing agent within the container as claimed.
Schestepol—as modified in view of Fowler—lacks the blister pack.
Wittwer describes pharmaceuticals in a blister pack comprising one or more sealed compartments.
Since Schestepol is open to “other drug formulations” and Wittwer describes pharmaceuticals in blister packs, it would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Schestepol to have a blister pack. Further, since Schestepol already teaches the components together in the container ( 
With regards to claims 3- 6: Fowler teaches the adsorbing agent being activated carbon in a liquid permeable pod or enclosure ( fig. 1a and col. 5 line 33) and layer (col. 13)
With regards to claim 35: Wittwer plainly teaches a plurality of compartments in the blister pack.
 With regards to claim 37: Wittwer plainly teaches a water-soluble component of the blister pack.
With regards to claim 96: Fowler col. 5 line 44-45.


With regards to process claim 68: Schestepol describes a mitigation component provided “in any prescription or over-the-counter drug container that contains pills, tablets capsules, patches or other drug formulations” (¶0027—emphasis added) and “The disposal container may be separate from the medicament container” (¶0089).  
Thus Schestepol teaches a method including positioning a pharmaceutical composition (not a blister pack); a container(i.e. “disposal container”--¶0089); and a mitigation component (i.e. “disposal composition”--albeit not including an adsorbing agent  ) into a packaging  (i.e. “any…container” ¶0027). 
Schestepol differs from the invention claimed in claim 68 in that Schestepol lacks the blister pack and the adsorbing agent.
including adsorbing agent (e.g. carbon—abstract) and container 110. Fowler describes the adsorbing agent is advantageous because it deactivates the pharmaceutical on contact.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Schestepol process to have the adsorbing agent as claimed. 
Schestepol—as modified in view of Fowler—lacks the blister pack.
Wittwer describes pharmaceuticals in a blister pack.
Since Schestepol is open to “other drug formulations” and Wittwer describes pharmaceuticals in blister packs, it would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Schestepol to have a blister pack.
With regards to claim 70: Schestepol describes the mitigation component present in the container (¶0027).

Claims 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schestepol US Patent Application Publication 2018/0001357 in view of Wittwer US Patent Number 4,738,817 and Fowler et al. US Patent Number 8,979,724 as applied to
claim 68 above, and further in view of Tampeiri US Patent Number 8,365,504.
Schestepol as modified in view of Fowler and Witter lacks the “box’.
Tampieri describes (e.g. fig 3) packaging blister packs (B) and further elements (page 7
line 7) into a packaging (71) the packaging comprising a box (page 7 line 3).
.
Claim 38-42 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. US Patent Number 8,979,724 in view of Wittwer US Patent Number 4,738,817.
Regarding process claim 38: 
Fowler describes the steps of providing a pharmaceutical composition (col. 7 line 15) into a container 110 comprising a mitigation component including adsorbing agent (e.g. carbon—abstract) and introducing aqueous liquid (col. 7 lines 25-30).
Fowler lacks the blister pack, but teaches that the medication may be “other forms” (col 7 lines 20-21). Wittwer describes a medicine composition (col. 18 lines 55-65) positioned in a soluble blister pack. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Fowler to have the medication in a blister pack as taught by Wittwer. One would be motivated to make the modification because Wittwer teaches medications in blister packs, and Fowler teaches the necessity of disposing medications.
With regards to claim 39: Wittwer plainly teaches the soluble blister pack.
With regards to claim 40: Fowler col. 7 line 27.
With regards to claim 41: Fowler col. 7 line 43.
With regards to claim 42: Fowler col. 7 line 61.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672